Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  FERN KOTTLER, an individual,                   )
                                                 )
          Plaintiff,                             )
                                                 )   Case No.
  v.                                             )
                                                 )   JURY TRIAL DEMANDED
  GULF COAST COLLECTION BUREAU,                  )
  INC., a Florida Corporation,                   )
                                                 )
          Defendant.                             )

                                          COMPLAINT

                                       INTRODUCTION

        1.      This is an action for damages arising from Defendant Gulf Coast Collection

 Bureau (“Defendant” or “GCCB”), violation of the Fair Debt Collection Practices Act, 15

 U.S.C. § 1692 et seq., (“FDCPA”). Defendant violated said Act by attempting to collect an

 alleged debt from Plaintiff which, by law, she did not owe.

        2.       The FDCPA was enacted “to eliminate abusive debt collection practices by debt

 collectors.” 15 U.S.C. § 1692(e). The statute provides for civil liability for a wide range of

 abusive actions, including, but not limited to, the false representation of the character, amount,

 or legal status of any debt. 15 U.S.C. § 1692e(2)(A).

        3.      There is only one affirmative defense to liability for a violation of the FDCPA,

 the “bona fide error” defense. 15 U.S.C. § 1692k(c). See Tourgeman v. Collins Financial

 Services, Inc., 197 F. Supp. 3d 1222, 1225 (S.D. Cal. 2016).

        4.      The bona fide error defense applies only to procedural or clerical errors. It does

 not excuse mistakes of law — i.e., “violations resulting from a debt collector's mistaken

 interpretation of the legal requirements of the FDCPA.” See Jerman v. Carlisle, McNellie, Rini,



                                            Page 1 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 7



 Kramer & Ulrich LPA, 559 U.S. 573, 576 (2010). To take advantage of this defense, the

 defendant must show by the preponderance of the evidence that its violation of the Act was

 not intentional, was a bona fide error, and occurred despite the maintenance of procedures

 reasonably adapted to avoid any such error. Edwards v. Niagara Credit Solutions, Inc., 584

 F.3d 1350, 1352-53 (11th Cir. 2009).

         5.      The FDCPA is a strict liability statute and, therefore, does not require a showing

 of intentional conduct on the part of a debt collector. Rivera v. Amalgamated Debt Collection

 Services, 462 F. Supp. 2d 1223 (S.D. Fla. 2006). Further, a single violation of the statute is

 sufficient to establish civil liability. Id.

         6.      The Eleventh Circuit Court of Appeals has adopted the “least sophisticated

 consumer” standard to analyze claims of deception or misrepresentation under section 1692e.

 Holzman v. Malcolm S. Gerald & Associates, Inc., 16-16511, 2019 WL 1495642, at *3 (11th

 Cir. Apr. 5, 2019)(citing See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193, 1201

 (11th Cir. 2010)(explaining that the least-sophisticated consumer standard applies to determine

 whether a debt collector has violated §§ 1692e or 1692f of the FDCPA)). This objective

 standard analyzes whether a hypothetical least sophisticated consumer would be deceived or

 misled by the debt collector's practices. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175-76

 (11th Cir. 1985).


                                   JURISDICTION AND VENUE

         7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (“The district

 courts shall have original jurisdiction of all civil actions arising under the Constitution, laws,

 or treaties of the United States.”), 28 U.S.C. § 1337 (“The district courts shall have original

 jurisdiction of any civil action or proceeding arising under any Act of Congress regulating


                                                Page 2 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 7



 commerce ...”), and 15 U.S.C. §1692k (An action to enforce any liability created by this

 subchapter may be brought in any appropriate United States district court without regard to the

 amount in controversy, ...”).

        8.      Venue is proper in this judicial district because Defendant engaged in the

 complained of collection activities in this district. 28 U.S.C. § 1391(b) (“A civil action may be

 brought in— (2) a judicial district in which a substantial part of the events or omissions giving

 rise to the claim occurred, ...”).

                                            PARTIES

        9.      Fern Kottler (“Plaintiff”) is a natural person and resident of Broward County,

 Florida.

        10.     Fern Kottler, as further described herein, is a consumer as defined by 15 U.S.C.

 § 1692a(3).

        11.     Gulf Coast Collection Bureau, Inc. is a Florida corporation with its principal

 address in Sarasota, FL 34233, and whose registered agent is Jack Brown at 5630 Marquesas

 Cir., Sarasota, FL 34233.

        12.     Gulf Coast Collection Bureau, Inc, through the mailing of debt collection letters

 and other communications made in connection with the collection of debt, regularly attempts

 to collect “debt” as that term is defined by 15 U.S.C. § 1692a(5).

        13.     Gulf Coast Collection Bureau, Inc. is registered as a consumer collection agency

 in the State of Florida (CCA9902150) and is a “debt collector” as defined by 15 U.S.C. §

 1692a(6).




                                           Page 3 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 7



                                 FACTUAL ALLEGATIONS

        14.    On or about February 5, 2018 Plaintiff was injured in a work-related accident

 which required medical treatment or services.

        15.    A portion of such necessary medical treatment or services was provided by

 Radiology Physician Solutions on February 5, 2018.

        16.    Under Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of

 the injury or the process of recovery may require.” Ascension Benefits v. Robinson, 232 So. 3d

 1178, 1180 (Fla. Dist. Ct. App. 2017).

        17.     Additionally, under Fla. Stat. § 440.13(14)(a), Florida Statutes (2006), a health

 care provider may not collect or receive a fee from an injured employee within this state, except

 as otherwise provided by this chapter. Such providers have recourse against the employer or

 carrier for payment for services rendered in accordance with this chapter. See Avalon Center

 v. Hardaway, 967 So. 2d 268, 274 (Fla. Dist. Ct. App. 2007) (emphasis added)

        18.    Furthermore, in accord with these statutes, an employee is shielded from

 liability in any dispute between the employer or carrier and health care provider (as is the case

 here) regarding reimbursement for the employee’s authorized medical or psychological

 treatment. See id.

        19.    Irrespective of the aforementioned facts, on or about June 6, 2018, Defendant

 sent Plaintiff a debt collection letter stating therein that, “The above account has been listed

 with Gulf Coast Collection Bureau for collection… This is an attempt to collect a debt and

 any information obtained will be used for that purpose,” and demands payment for a total

 amount of $345.92.



                                           Page 4 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 7



        20.    The alleged balance due arose from medical services related to Plaintiff’s

 documented workplace injury and is a “debt” within the meaning of 15 U.S.C. § 1692a(5).

 See Dunham v. Lombardo, 830 F. Supp. 2d 1305, 1307 (S.D. Fla. 2011) (finding that so long

 as a complaint “demonstrate[s] the debt involves a mortgage, credit card, medical bill, or other

 consumer debt,” a consumer debt is established) (emphasis in original).

        21.    Although not specifically required to do so, at all times relevant herein,

 Defendant could have determined in a few minutes (if not seconds) that Plaintiff’s injuries

 were the result of a covered workplace injury, as this information is readily ascertainable from

 both Defendant’s client and/or by visiting https://www.jcc.state.fl.us/JCC/, the Office of the

 Judges of Compensation Claims.

        22.    Having been advised by Plaintiff at the time of treatment at Radiology Physician

 Solutions, Defendant possessed specific information regarding Plaintiff’s injury, including the

 fact that it was a work-related injury; a critical fact which Defendant also knew or should have

 known.

        23.    Upon information and belief, Defendant’s pattern and habit of sending dunning

 letters to individuals who received treatment for workplace injuries shows that Defendant’s

 procedures are either not reasonable, or they failed to follow them. See Owen v. I.C. Sys., Inc.,

 629 F.3d 1263, 1277 (11th Cir. 2011) (reversing summary judgment on defendant’s bona fide

 error defense holding that defendant’s limited procedures placed in this record were not

 reasonably adapted to avoid the type of interest errors within the purview of the bona fide error

 defense) (citing Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 130

 S.Ct. 1605, 176 L.Ed.2d 519 (2010)).




                                           Page 5 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 6 of 7



        24.       Because Defendant was not permitted to attempt to collect from Plaintiff under

 Florida’s Workers’ Compensation Statutes, it violated the FDCPA by sending Plaintiff the

 June 6, 2018 letter. See Young v. NPAS, Inc., No. 2: 16-cv-01104 (D. Utah Feb. 5, 2019).

        25.       All communications referenced herein were made within the one year prior to

 the filing of this action.


                                           COUNT I
                       Violation of the FDCPA at 15 U.S.C. § 1692e(2)(A)

        26.       Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

        27.       Section 1692e(2)(A) prohibits a debt collector from using “any false, deceptive,

 or misleading representation or means in connection with the collection of any debt,” including

 the false representation of “the character, amount, or legal status of any debt”.

        28.       Defendant violated Section 1692e(2)(A) by violating Fla. Stat. § 440.13(3)(g),

 specifically by attempting to collect a debt from Plaintiff which, by law, she does not owe.

        29.       Defendant made such demand despite its knowledge of the facts surrounding

 Plaintiff’s workplace injury and the protections afforded by Florida law.

        30.       A violation of state law may, as is this circumstance, be a violation of the

 FDPCA. See LeBlanc, 601 F.3d at 1192 (“[C]ollection activities that use ‘any false, deceptive,

 or misleading representation or means,’ . . . under state law, will also constitute FDCPA

 violations.”).

        31.       More specifically, Section 1692e(2)(A) prohibits a debt collector from falsely

 representing of “the character, amount, or legal status of any debt.” Valle v. First Nat.

 Collection Bureau, Inc., 252 F. Supp. 3d 1332, 1339 (S.D. Fla. 2017).

        32.       Defendant’s debt collection letters and other communications falsely represent

 “the character, amount, or legal status” of the alleged debt by alleging that Plaintiff is
                                              Page 6 of 7
Case 0:19-cv-61190-BB Document 1 Entered on FLSD Docket 05/10/2019 Page 7 of 7



 responsible for the alleged debt when, in fact, he is shielded from such liability by statute.

        33.      15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with

 any provision of the FDCPA with respect to any person is liable to such person for up to $1,000

 in statutory damages, actual damages, the costs of the action, together with a reasonable

 attorney’s fee as determined by the court.


        WHEREFORE, Plaintiff requests judgment in her favor, and against Defendant for:

              a. Statutory damages in the amount of $1,000 dollars;

              b. Attorney’s fees, litigation expenses and costs of suit;

              c. Such other or further relief as the Court deems proper.



 Dated: May 10, 2019

                                               Respectfully submitted,


                                                s/ Scott D. Owens
                                               Scott D. Owens, Esq. (FBN 0597651)
                                               SCOTT D. OWENS, P.A.
                                               3800 S. Ocean Dr., Ste. 235
                                               Hollywood, FL 33019
                                               Tel: 954-589-0588
                                               Fax: 954-337-0666
                                               scott@scottdowens.com

                                               Paul Herman, Esq. (FBN 405175)
                                               Consumer Advocates Law Group, PLLC
                                               4801 Linton Blvd., Ste. 11A-560
                                               Delray Beach, FL 33445
                                               Tel: 561-236-8851
                                               Fax: 561-431-2352
                                               paul@consumeradvocatelaw.com




                                             Page 7 of 7
